|) DOCUMENT
UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

PHILIP CALDAROLA, WAYNE NORRIS,

JAMES JAMESON, ELMER ORTIZ,

AMAURY BONILLA, ERCREY GRANGIER,

KEVIN WILLIAMS, BRANDON HOLMES,

ROLANDO CORONADO, PAUL ‘

THOMPSON, and LAMONTE JOHNSON, ‘ - ORDER
Plaintiffs, :

 

13 CV 8196 (VB)
v.

PHILIP D. HEATH; NOEL F. MORRIS; and
CANDICE P. SUMPTER,

Defendants.
x

 

By Order dated May 27, 2021, the Court set July 8, 2021, as the firm trial date in this
case, and also scheduled a final pretrial conference for July 1, 2021, at 1:00 p.m. (Doc. #273).

On June 1, 2021, the parties filed a joint letter reporting that they had made significant
progress towards a global resolution, and requesting a four-week adjournment of the trial date
and final pretrial conference to facilitate further efforts to settle the case. (Doc. #274).

Although the Court is reluctant to do so, the parties’ application is GRANTED IN PART,
in the hope that such an adjournment will provide the best opportunity to resolve this case.
However, under the Court’s COVID-19 scheduling protocols, including the master calendaring
system now in place, the Court cannot simply adjourn the trial for four weeks. Instead, the Court
must adjourn the trial until the fourth quarter of 2021, in other words October 2021 at the
earliest. Accordingly, the trial and the final pretrial conference are adjourned sine die.

A telephone conference will be held on June 9, 2021 at 12:00 p.m., for the purpose of
setting a new tentative trial date, and to address any other case management issues, At the time
of the scheduled conference, the parties shall use the following information to connect by
telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;
Access Code: 1703567.

Date: June 3, 2021 SO ORDERED:

White Plains, NY .

Vincent L. Briccetti
United States District Judge

 

 

ELECERONICALLY POLED

 
